Citation Nr: 1703705	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a right total knee arthroplasty performed in a Department of Veterans Affairs Medical Center (VAMC) on February 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2016, which granted a joint motion for remand vacating a March 2016 Board decision.  The case was remanded for additional development related to substantial compliance with the directives of a July 2014 Board remand.  The issue initially arose from a March 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court in its November 2016 order incorporated the terms of the joint motion for remand and found an adequate explanation had not been provided for the finding that there had been substantial compliance with the directives of a July 2014 Board remand.  The Board notes that an August 2015 VA medical opinion concluded that the result of the surgery in the Veteran's case was foreseeable and did not represent negligence or other instance of VA fault during the surgery or post-surgical follow-up care.  The examiner, however, did not specifically address the July 2014 Board remand directive to address the Veteran's contention that the prosthesis used in his initial VA surgery was the wrong size.  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  

2.  Request that the August 2015 VA examiner, or if unavailable another appropriate medical specialist, specifically address the Veteran's contention that the prosthesis used in his initial VA surgery was the wrong size and, in essence, whether the prosthesis size used in the February 2008 surgery was reasonable or a result of VA negligence, lack of proper skill, error in judgment, or a similar instance of fault.  Rationale for the opinion must be provided.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


